Citation Nr: 0324102	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for infectious hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1973.  Service records show that he was awarded the Purple 
Heart, Combat Infantry Badge, and Bronze Star.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Service connection for infectious hepatitis was granted in 
the February 2002 rating decision.  A 20 percent evaluation 
was assigned from May 11, 2001. 

In a July 2002 statement, the veteran raised the issue of 
entitlement to an increased rating for lumbosacral strain.  
This issue is referred to the RO for appropriate action.

The veteran testified at a hearing before the undersigned 
Veteran's Law Judge sitting at the RO in December 2002.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans' Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002), have not been satisfied with respect to 
the issue on appeal because VA has not yet notified the 
veteran of his rights under the VCAA.  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 C.F.R. § 5103A(b)(1), (2).

At the December 2002 hearing, the veteran indicated that he 
had lost about 40 pounds in under a year, which his 
representative stated was substantial enough to qualify the 
veteran for the 60 percent rating under the diagnostic code 
for hepatitis.  The veteran also indicated that he is 
receiving treatment for hepatitis at the Birmingham VA 
Medical Center and that the weight loss was noted in his most 
recent doctor's appointment, which had been in November 2002.  
The most recent VA treatment records associated with the 
veteran's claims folder are dated in May 2001.  The RO should 
make an effort to obtain the veteran's VA treatment records 
from the Birmingham VA Medical Center from June 2001 to the 
present.

Accordingly, this matter is remanded to the RO for the 
following action: 

1.	The RO should send the veteran a VCAA 
letter.

2.	The RO should attempt to obtain the VA 
treatment records from Birmingham VA 
Medical Center dated from June 2001 to 
the present.

3.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to an initial disability rating in 
excess of 20 percent for infectious 
hepatitis.  If all the desired 
benefits are not granted, an 
appropriate supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
veteran and his representative should 
be afforded an opportunity to respond 
to the supplemental statement of the 
case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




